Citation Nr: 9903278	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  98-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1997 determination of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the claim for basic 
eligibility for VA benefits.  

In this case, the proper standard for review for a "claim" 
previously disallowed due to basic ineligibility is on the 
merits.  The United States Court of Veterans Appeals (Court) 
has held that where an appellant has never attained the 
status of a "claimant," as he has failed to submit any 
claim well grounded or otherwise, there is no finally denied 
claim which can be reopened.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).  In accordance with the foregoing, the Board 
will address the merits of the appellant's claim below, 
rather than on a new and material basis as done by the RO.  


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements and may not be considered a veteran for purposes 
of VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant submitted a university transcript which shows 
that he graduated in June 1940 with the title of associate in 
industrial chemistry and that he took Military Science each 
semester except summers.  

A May 1941 document from the Commonwealth of the Philippines, 
Philippine Army, shows that the appellant was a ROTC cadet, 
that he had completed eight weeks SCS (Summer Cadre Service), 
and that he was appointed a corporal (reserve) and assigned 
to the 7th Militia Division.  This document was signed by 
[redacted].  

The appellant submitted a September 1943 document entitled 
"Officer's Oath" from the United States Forces in the 
Philippines, Seventh Military District, which states that the 
appellant was appointed as a 3rd Lieutenant in the United 
States Forces in the Philippines, Seventh Military District.  
This document also states that the oath was administered by 
[redacted], Major, DOL, Chief, Research Board.  This document 
also bore the signature of [redacted], 1st Lt., Inf. (PA), J.O, 
M. Co., 53rd Inf.

The appellant submitted a May 1946 PA AGO Form 23, Affidavit 
for Philippine Army Personnel, in which he reported that his 
present organization was "unassigned."  He also reported 
that he joined and was inducted into the guerrillas in 
September 1943; that from September to October 1943 he was 
with CHQ, 7MD, where he was assigned in the Research Board 
and placed in charge of the manufacture of alcohol for the 
7MD; that he was captured in October 1943 and held as a 
prisoner until his escape in March 1944; that he then 
proceeded to Hq, 75 Inf.; that he was unassigned from April 
1944 to May 1946; that, while awaiting assignment, 
headquarters was raided and he was told to go home and await 
orders of assignment; that he had not received that order 
"until now;" that he was unable to get processed because he 
had joined the civil government in August 1944; and that he 
was processed in May 1946.  He asserted that he had guerrilla 
service from September 1943 to May 1946.  

In a November 1952 letter and a May 1958 affidavit, [redacted]
[redacted] stated that he was a Major of the 7th Military District, 
assigned as chief of the Research Board and that he inducted 
the appellant into the Armed Force of the Philippines, 7th 
Military District, in September 1943.  Major [redacted] reported 
that the appellant was assigned as a member of the Research 
Board where he was a clinical technician whose main task was 
to manufacture alcohol from coconut "tuba" for the Armed 
Services of the 7th Military District.  Mr. [redacted] indicated 
that, prior to his "legal induction into the services," the 
appellant had served in the guerrilla forces of the 7th 
Military District since approximately April 1943 until his 
capture by the Japanese in October 1943.  

In a February 1968 affidavit, [redacted] reported that he 
had active service with the 7th Military District from 
December 1942 to February 1946 and that this organization was 
recognized by the United States Government as of 23 November 
1943.  Mr. [redacted] stated that he interrogated the appellant 
in April 1944 and gathered the following facts:  that the 
appellant was inducted into the USFIP by Major [redacted] in 
September 1943; that he was assigned to the Research Board, 
75th Inf., for production of alcohol from coconut tuba; that 
he was captured by the Japanese in October 1943 and was held 
prisoner; that he escaped from enemy control and reported to 
the 75th Inf. and was instructed to proceed to Headquarters, 
7th Military District on April 1, 1944; and that, while on 
his way to Headquarters, 7th Military District, he reported 
to the 7th Combat Battalion Team and was instructed by a 
Major to remain under his command while waiting for further 
orders from Headquarters, 7th Military District.  

A February 1968 document from the General Headquarters of the 
Armed Forces of the Philippines entitled "1st Indorsement" 
states that the appellant "joined the grla" in September 
1943; that his unit was General Headquarters of the 7th 
Military District; that he was "not carried in the approved 
reconstructed grla roster;" that he was processed in May 
1946; and that there was no record of discharge reversion, 
and/or separation from the service.  

An October 1979 "Census of Filipino Veterans" states that 
the appellant's "USAFFEE of guerrilla unit" was GHQ, 7th 
MD; that he was a third lieutenant; and that his army serial 
number was unknown.   

A June 1984 letter from the Philippine Veterans Affairs 
Offices certified that the records at that office showed that 
the appellant was a veteran of World War II/Philippine 
Revolution; that he served with GHQ Seventh Military 
District; and that his claim for educational benefits was 
approved in March 1968.  This form merely has X's in the 
blanks for "ASN", date of recognition , and revised date of 
recognition.  The appellant also submitted a Philippine 
Veterans Administration identification card that shows that 
his son attended a university and that the date approved was 
in March 1968.  

In June 1985, the RO requested that the service department 
verify the appellant's service and, in January 1986, the 
United States Army Reserve Personnel Center (ARPERCEN) 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army including the recognized 
guerrillas, in the service of the United States Armed Forces.  

In a July 1985 report of psychiatric evaluation, Dr. A. V. 
Somera reported that the appellant was treated for a nervous 
disorder which apparently began following his prisoner of war 
experience where he was subject to physical torture and 
abuse.  Dr. Somera reported that the appellant was captured 
by the Japanese in October 1943 and was tortured after he was 
found to be a guerrilla officer. 

In a February 1986 affidavit, [redacted] stated that he had 
been a member of the 75th Infantry, 7th Military District, 
assigned to the Research Board, DOL, and inducted into the 
USFIP as a recognized guerrilla in July 1943.  Mr. [redacted] 
reported that the appellant was inducted into the USFIP by 
Major [redacted] in September 1943 and had previously been 
assigned to the Research Board, DOL, 75th Infantry, 7th 
Military District; that the appellant was captured by the 
Japanese in October 1943 and was a prisoner of war until 
March 1944 when he escaped; that he then reported to 
Lieutenant [redacted] of Headquarters and Headquarters and 
Service Company and was then instructed to proceed to the 
regimental headquarters of the 75th Infantry; that on his way 
to the District Headquarters in April 1944 he was ordered by 
the battalion commander of the 7th Combat Battalion team to 
remain under his command while waiting for further orders; 
and that the appellant stayed under this battalion commanders 
command with the 7th Combat Battalion Team from April 1944 to 
June 1945.  

In a February 1986 affidavit, [redacted] reported that he had 
been a member of the 73rd Infantry, USAFFE; that he was 
inducted into the USAFFE in December 1941; that he jointed 
"the resistance movement (Recognized Guerrilla Unit)" of 
the 7th Military District and was assigned as commanding 
officer of the Headquarters and Headquarters and Service 
Company, 75th Infantry, Recognized Guerrilla, with the rank 
of 1st Lieutenant from March 1943 to July 1944.  [redacted]
stated that he knew the appellant personally and that the 
appellant was inducted into the USFIP, Research Board, DOL, 
7th Military District by Major [redacted] in September 1943 - 
a recognized guerrilla unit.  Mr. [redacted] further noted that the 
appellant was captured by the Japanese in October 1943 and 
was held as a prisoner of war; that he escaped and reported 
to "my headquarters;" that Mr. [redacted] instructed the 
appellant to proceed and report to a captain who was the 
Adjutant of a Regimental Headquarters; that the appellant 
proceeded to the District Headquarters, 7th Military District 
in April 1944; that on his way there he was ordered by a 
battalion commander of the 7th Combat Battalion Team to 
remain under his command while waiting for further orders 
from District Headquarters; and that the appellant stayed and 
served with the 7th Combat Battalion Team from April 1944 to 
June 1945.  

A June 1986 "Certification" from the Armed Forces of the 
Philippines for purposes of United States citizenship 
certified that the appellant's military status was "Grla;" 
that he joined in September 1943; that his organization was 
GHQ, 7MD (F-23); that he was processed in May 1946; that 
there was no record of the date that he was separated, 
discharged, or reverted; and that there was no record of 
"SPAV," but his F-23 showed that he was paid as "Civ 
Employee" from May 1, to May 31, 1945.  

By decision dated in September 1986, the Board found that the 
appellant had no service as a member of the Philippine 
Commonwealth Army including the recognized guerrillas, in the 
service of the United States Armed Forces and that, as he did 
not have recognized active military, naval, or air service, 
he was not a veteran and was not entitled to VA benefits.  
See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.1(d), 3.9.  By letter 
dated in September 1987, the Board informed the appellant 
that he had not established a basis for reconsideration of 
the Board's September 1986 decision.  

A June 1987 letter from the Republic of the Philippines, 
Ministry of National Defense, General Headquarters, Armed 
Forces of the Philippines, states that the appellant's PA AGO 
Form 23 was not available at that facility, that it had been 
requested from "USARCPAC," and that he would be furnished a 
copy upon receipt of the form.  

An April 1991 certification from the Republic of the 
Philippines, Department of National Defense, General 
Headquarters, Armed Forces of the Philippines, states that 
the records of the appellant, including his PA AGO Form 23, 
Affidavit for Philippine Army Personnel, show that he was 
3LT, "ASN - unk Inf (Inactive)," that his military status 
was "Grla," that he joined in September 1943, that his 
organization was GHQ 7th MD, that he was processed on May 
1946, and that there were no records regarding the date that 
he was separated, discharged, or reverted.  It was noted that 
the appellant's name was not carried in the Approved Revised 
Reconstructed Grla Roster of 1948 and that there was no 
record of Statement of Pay and Allowances Voucher, but that 
he was paid as a civilian employee from May 1, to May 31, 
1945.  

By letter dated in September 1995, [redacted], Major [redacted]
son, stated that he was sad and surprised to hear that the 
appellant's name was deleted from the Guerrilla Roster.  [redacted]
[redacted] also reported several of his father's activities in the 
Philippines.  In a notarized September 1995 statement [redacted]
[redacted] and his wife, [redacted], further stated that they had 
examined a copy of the November 1952 certificate signed by 
[redacted], that they believed it to be a true copy, and that 
the signature and title were valid.  

In October 1995 and January 1996, the General Headquarters of 
the Armed Forces of the Philippines, Camp General Emilio 
Aguinaldo, in Quezon City, reported that the appellant, 3LT, 
"ASN-Unk Inf (Inact)", had the military status of 
guerrilla, that the date he joined was in September 1943, 
that his organization was GHQ 7th MD, that he was processed 
in May 1946, that the date he was discharged or reverted was 
not available, and that "GVS" and "SPAV" were not 
available.  The January 1996 document states "n/a" for 
revised register information regarding guerrilla service such 
as unit, date of recognition, revised date of recognition, 
roster number, page number, and folder number.  The lines for 
"paid arrears in pay" and "paid current pay" also stated 
"n/a." 

By letter dated in April 1996, [redacted] affirmed the 
existence in the National Archives in Washington, D.C. of an 
August 1947 Memo regarding the subject "Revision of 
Recognition Dates, 7th Military District, Commanding Officer, 
[redacted]."  Mr. [redacted] stated that the memo granted 
pay and status to members of the Seventh Military District 
who were part of the Philippine Army serving with the U.S. 
Armed Forces.  Mr. [redacted] reported that the pay and status 
dates were from November 17, 1942, except for those members 
who transferred from other units whose dates of transfer 
marked the beginning of their benefits.  Mr. [redacted] noted that 
he used this information to write Stranded in the Philippines 
a book which is an account of Filipino resistance to the 
Japanese occupation of Negros Island during World War II.  

In a May 1996 letter, the representative stated that the 
appellant's membership in that organization was paid in full.  

In October 1996, the appellant submitted excerpts from 
Stranded in the Philippines, by Scott A. Mills which included 
several references to the activities of [redacted].

In October 1996, the appellant submitted a copy of a United 
States District Court, Central District of California order 
in which the court insured that the Immigration and 
Naturalization Service (INS) accepted duly certified 
documents from the Philippine government even if they were 
not created in a manner exactly equivalent to the documents 
created by the United States Executive Department.  The 
appellant also submitted a pamphlet that contains a decision 
of United States Court of Appeals for the Ninth Circuit in 
which the INS was the respondent.  It does not appear that 
the appellant was a party in these cases. 

He also submitted a transcript of proceedings before the 
United States District Court, Central District of California, 
regarding his application for naturalization.  This 
transcript shows that the appellant submitted documents and 
provided testimony which are duplicative of evidence in his 
VA claims file.  The transcript further shows that the 
presiding judge determined that "the appropriate documents 
authenticating certifications of service within the 
appropriate time period have been offered into evidence, and 
that he should - and he has thereby complied with 38 U.S.C. 
§ 1440 and all other requirements, and is entitled to 
citizenship, and his petition is granted." 

In October 1996, the appellant submitted copies of General 
Orders from and a report about the United States Forces in 
the Philippines, Seventh Military District dated from to May 
1943 to January 1944.  These documents show that a Research 
Board for the 7th Military District was created in May 1943 
to "assist the District Commander in the employment of 
technical men so that the various needs of the District and 
the accomplishment of its mission may be efficiently taken 
up;" that the chief of the Research Board was empowered to 
appoint a series of experts and technicians who may be duly 
inducted or employed to assist him in the efficient and 
scientific solution of existing or forthcoming problems; that 
Major [redacted] was the Chief, Research Board, 7th MD; and 
that [redacted] assumed command of the 74th Infantry and 
North Negros Sector in August 1943.  These records also show 
that Major [redacted]'s camp was burned by the enemy in June and 
November 1943.  

In October 1996, the RO received a September 1995 
certification from H.I.C. Villanueva in which he reported 
that he had completed eight weeks of Summer Cadre Service 
(SCS) with the appellant from April to May 1941.  

By letter dated in May 1997, the RO notified the appellant 
that ARPERCEN had informed the VA that the records for each 
potential claimant are maintained in alphabetical order and 
that, unless the claimant reports personal data (such as 
name) which is different from that which was previously 
provided in a request for service verification, there is no 
value in resubmitting a request for verification.  

At the May 1998 hearing conducted by a hearing officer at the 
Los Angeles, California RO, the appellant asserted that he 
served in the United States Army as a guerrilla during World 
War II, that he was inducted into the Armed Forces of the 
Philippines in the service of the United States Forces in 
September 1943 by Major [redacted], an officer who was the 
chief of the Research Board at that time.  Hearing Transcript 
(Tr.) at 1, 2.  He reported that he worked under Major [redacted] 
at the Research Board and helped produce alcohol which was 
needed for several purposes such as fuel.  Tr. at 2.  He 
testified that he was captured in October 1943; that he 
escaped in March 1944; that he went to the headquarters of 
the adjutant and was told to proceed to the district 
headquarters; that, on his way to the district headquarters, 
he was intercepted by Major [redacted] who instructed him 
to remain under his command while his papers were referred to 
district headquarters which he did for several months; that 
they eventually retreated and he reported to the headquarters 
at headquarters service company; that he then administered 
medicines to townspeople in nearby towns; and that he was 
processed and discharged in July 1946 and never re-entered 
service.  Tr. at 3-6.  He reported that before his guerrilla 
service, he was an officer cadet in the Philippine Army and 
underwent eight weeks of military service after which he was 
appointed as a corporal and assigned to the 7the Military 
District in May 1941.  He stated that he was called to active 
duty in September and that he reported but his active 
military service was deferred in November 1941 due to medical 
problems.  Tr. at 6.  The representative emphasized that the 
Philippine Army had verified the information that the 
appellant had provided.  Tr. at 8.  The representative 
reported that he had advised the appellant to file an 
application for correction of military records under the 
provisions of 38 U.S.C.A. § 1552 and that the appellant had 
indicated that he would file this application with ARPERCEN.  
Id.  

Pertinent Law and Regulations

A person claiming entitlement to VA benefits must achieve the 
status of claimant before an obligation arises to determine 
whether a claim is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Sarmiento. 

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (1998).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  Additionally, service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (1998).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8 and 3.9.  
Moreover, the Court has held that a service department 
determination as to an individual's service shall be binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Analysis

The Board recognizes that the appellant asserts that he had 
Philippine Army service and guerrilla service in the service 
of the United States Armed Forces.  He reported that he was a 
member of the Philippine Commonwealth Army Reserve Force in 
April 1941; that he had eight weeks active duty for training 
as a member of the Reserve Officers Training Corps, 
Philippine Commonwealth Army in the service of the United 
States Armed Forces in 1941 which is qualifying active duty 
for training; and that he was called to active duty in the 
Philippine Army in September 1941 pursuant to the call of the 
President of the United States.  He has also reported that he 
was inducted in September 1993 as a 3rd Lieutenant in the 
75th Infantry, 7th Military District, USFIP, DOL, Research 
Board - GHQ; that he was captured and held as a prisoner of 
war from October 1943 to March 1944; that he escaped in March 
1944 and served with another guerrilla outfit for the 
remainder of his service until he was processed or discharged 
in May or July 1946.

However, in June 1985, the RO requested that the service 
department verify the appellant's service and, in January 
1986, ARPERCEN reported that the appellant had no service as 
a member of the Philippine Commonwealth Army including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  Additionally, the RO has informed the 
appellant that ARPERCEN has stated that the records for each 
potential claimant are maintained in alphabetical order and 
that, unless the claimant reports personal data (such as 
name) which is different from that which was previously 
provided in a request for service verification, there is no 
value in resubmitting a request for verification.  As noted 
above, the Court has held that a service department 
determination as to whether or not an individual had 
qualifying service is binding on the VA.  See Duro.

The appellant avers that the Philippine Army has verified his 
service and that the Philippine Veterans Administration 
granted educational benefits based on his guerrilla service.  
He also submitted a copy of an act of the Sixth Congress of 
the Republic of the Philippines (Republic Act No. 5497) which 
he avers supports a finding that he had verified service.  
The Board notes that the VA is not bound by Philippine Army 
determinations of service or the cited Philippine Act.  
Additionally, in February 1968, April 1991, and January 1996 
documents, the Philippine Army noted that the appellant's 
name was not carried in the approved revised reconstructed 
guerrilla roster of 1948.  The appellant himself has reported 
that his claim for arrears in pay was denied by the 
Philippine Veterans Administration because his name was 
deleted and not included in the revised and reconstructed 
roster of troops.  

The appellant has also argued that fellow servicemen whose 
service was recognized by the United States Army had 
submitted statements attesting to the fact that he had served 
in recognized guerrilla units with them.  He has also 
submitted an "Officer's Oath" from the United States Forces 
in the Philippines, Seventh Military District, which states 
that the appellant was appointed as a 3rd Lieutenant in the 
United States Forces in the Philippines, Seventh Military 
District.  This document also states that the oath was 
administered by [redacted], Major, DOL, Chief, Research 
Board.  This document also bore the signature of D. [redacted], 1st 
Lt., Inf. (PA), J.O, M. Co., 53rd Inf.  The appellant has 
submitted statements from [redacted] and D. [redacted] which support 
his assertions that he had guerrilla service.  It is also 
noted that copies of General Orders from and a report about 
the United States Forces in the Philippines, Seventh Military 
District dated from to May 1943 to January 1944 show that the 
chief of the Research Board for the 7th Military District, 
[redacted], was empowered to appoint a series of experts and 
technicians who could be duly inducted or employed.  However, 
the Board again notes that the Court has held that a service 
department determination as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Likewise, Mr. [redacted]' assertions that pay and status were 
granted to members of the Seventh Military District who were 
part of the Philippine Army serving with the United States 
Armed Forces and the excerpts from his book are not 
sufficient to establish that the appellant had active 
military service in the United States Armed Forces.  See 
Duro.  

The copies of United States court cases submitted by the 
appellant address immigration and naturalization laws and do 
not apply to VA benefits law which is governed by its own 
laws and regulations.  Although a United States District 
Court judge determined that the appellant was entitled to 
citizenship under 38 U.S.C. § 1440 based at least in part 
upon Philippine documents authenticating service, this is not 
binding on the VA as the requirements for citizenship under 
INS law and the criteria for VA benefits differ.

The Board notes that the RO's June 1985 request for 
verification of the appellant's service from ARPERCEN shows 
that no service number was reported.  Almost all evidence 
submitted by the appellant, including several of his own 
statements, shows that he did not have a service number or 
that his service number was not known.  On one occasion, the 
appellant even argued that he did not have a service number 
or Army Serial Number because the records were burned during 
a raid by the enemy.  However, subsequently, in his December 
1991 claim and in a March 1992 statement, the appellant 
reported that his service or serial number was RA [redacted], A 
[redacted], or O [redacted].  It appears that the appellant found the 
first number "RA [redacted]" on his Affidavit for Philippine 
Personnel which has this number on the line for processing 
unit.  However, this document also states "none" on the 
line for "ASN."  It is unclear where the appellant found 
the other two numbers, especially in light of the numerous 
records that show that his service number was not known or 
that he had no service number.  The RO reported that ARPERCEN 
has informed the VA that the records for each potential 
claimant are maintained in alphabetical order and that, 
unless the claimant reports personal data (such as name) 
which is different from that which was previously provided in 
a request for service verification, there is no value in 
resubmitting a request for verification.  Because no change 
in the spelling of the appellant's name has been reported and 
because it is not known where the appellant found the 
reported service or serial numbers, the Board finds that the 
appellant's report of these service or serial numbers does 
not warrant an additional attempt to verify his service with 
ARPERCEN.  

Therefore, inasmuch as the service department's verification 
of the appellant's service is binding on the VA, the Board 
concludes that the appellant is not considered a "veteran" 
for purposes of entitlement to VA benefits and has not 
attained status as a valid claimant.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The appellant's proper remedy, if any, 
regarding service verification is an application to the Board 
for Correction of Military Records.  Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).  Although, at the May 1998 personal 
hearing, the appellant reported that he would submit such an 
application, there is no evidence that he has actually done 
so.  If any such application filed is successful, the 
appellant may refile his claim for VA benefits at that time.  

The Board notes that it has decided this issue on a basis 
different than that of the RO, on a de novo basis rather than 
on a new and material basis.  However, the Board finds that 
there has been no prejudice to the appellant as there is no 
possibility of finding that the appellant is a veteran for 
purposes of entitlement to VA benefits, absent verification 
of service by the service department which has not been 
accomplished.  Bernard v. Brown, 4 Vet. App. 384, 390-91 
(1993).  Additionally, the RO provided the appellant with the 
appropriate laws and regulations in the August 1997 statement 
of the case.  


ORDER

Basic eligibility for VA benefits is not established; thus, 
the claim is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

